Citation Nr: 1108345	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  04-13 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include whether new and material evidence has been received to reopen a previously denied claim.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a chronic disability manifested by fatigue, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a chronic disability manifested by a facial rash, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1986 to January 1992, including service in Saudi Arabia from October 1990 to June 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2002 and February 2004 rating decisions by the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).

The claim for entitlement to service connection for PTSD was previously denied in a November 2001 Board decision.  Since this denial of the Veteran's claim, there has been a liberalizing law creating a new evidentiary standard for which a claim of entitlement to service connection for PTSD can be substantiated under 38 C.F.R. § 3.304(f).  See 75 Fed. Reg. 39843 (July 13, 2010).  Therefore, the Veteran's instant claim will be reviewed on a de novo basis as opposed to a new and material basis.  See Pelegrini v. Nicholson, 18 Vet. App. 112, 125 (2004); Spencer v. Brown, 4 Vet. App. 283 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 1994). 

The United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for PTSD generally encompass claims for service connection for all psychiatric disabilities.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In this case, however, although the record shows that the Veteran has been diagnosed as having a host of psychiatric disabilities that he asserts are related to or had their onset in service, in a November 2009 rating decision, the RO adjudicated claims of service connection for numerous psychiatric disabilities and notified him of the determinations, and of his appellate rights, that same day.  Although the Veteran has one year to appeal the determination, see 38 C.F.R. § 20.302 (2009), to date, he has not done so.  Under the circumstances, the Board finds that the Veteran's PTSD is properly set forth as stated on the title page.

In March 2010, this case was remanded for further development. 

The issue of entitlement to service connection for COPD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a September 1997 rating decision, the RO denied the Veteran's claim of service connection for COPD.  The Veteran was notified of this decision and the Veteran did not enter a timely appeal.

2.  In a July 2000 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a facial rash and the Veteran's application to reopen a claim of service connection for COPD.  The Veteran was notified of this decision and the Veteran did not enter a timely appeal.

3.  The evidence received since the September 1997 and July 2000 RO rating decisions is not cumulative nor redundant of evidence of record at the time of the prior denials; however, it does not relate to unestablished facts necessary to substantiate the claims, and does not raise a reasonable possibility of substantiating the claims of service connection for fatigue or facial rash.

4.  The evidence received since September 1997 is neither cumulative nor redundant of evidence of record at the time of the prior denial, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of service connection for a psychiatric disorder.

5.  There is probative medical evidence of record indicating the Veteran has PTSD as a result of stressors that he experienced in service.


CONCLUSIONS OF LAW

1.  The September 1997 and July 2000 RO rating decisions denying the Veteran's claims of entitlement to service connection for COPD, fatigue, and facial rash are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).

2.  New and material evidence has not been submitted to reopen the claims for service connection for fatigue or facial rash.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  New and material evidence has been submitted to reopen the claim for service connection for COPD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

4.  PTSD was incurred in active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2010); 75 Fed. Reg. 39843 (Jul. 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court clarified VA's duty to notify in the context of claims to reopen.  With respect to such claims, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  

Here, the duty to notify was not satisfied prior to the initial unfavorable decision on the claim by the AOJ.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence the VA found lacking in the claimant's presentation."  Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied subsequent to the initial AOJ decision by way of letters sent to the appellant in April 2003, May 2003, July 2003, and July 2010 that fully addressed all notice elements.  The letters informed the appellant of the criteria for reopening a previously denied claim, the criteria for establishing service connection, and information concerning why the claims were previously denied, what evidence was required to substantiate the claims, the appellant's and VA's respective duties for obtaining evidence, and that a disability rating and an effective date for the award of benefits would be assigned if service connection was awarded.  Although complete notice was not sent before the initial AOJ decision in this matter, the Board finds that this error was not prejudicial to the appellant because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the appellant been afforded a meaningful opportunity to participate effectively in the processing of her or his claim and given ample time to respond, but the AOJ also readjudicated the case by way of a supplemental statement of the case issued in September 2010 after the notice was provided.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  In a claim to reopen, VA's responsibility extends to requesting evidence from any new source identified by the claimant, and if that evidence is then not new and material, the claim is not reopened, and VA's duties have been fulfilled.  VA does not have a duty to provide a VA medical opinion if the claim is not reopened.  See 38 U.S.C.A. § 5103A(f); 38 C.F.R. § 3.159(c)(4)(C)(iii).  As discussed above, in this case, the AOJ complied with VA's notification requirements and informed the appellant of the information and evidence needed to substantiate his claims.  All identified and available records were secured.  Since no new and material evidence has been received, another VA medical opinion is not required.

II.  Applications to Reopen

The Veteran seeks to reopen multiple service connection claims.  Service connection for COPD and chronic disabilities manifested by fatigue and facial rash were previously denied in September 1997 (COPD) and July 2000 (facial rash and fatigue) rating decisions.  

At the time of the September 1997 RO decision denying entitlement to service connection for COPD, pertinent evidence of record included the Veteran's service treatment records, service personnel records, the reports of VA general medical examinations dated in January 1993 and August 1995, and VA treatment records dated through December 1996.

In an August 1995 VA Compensation and Pension (C&P) examination report the Veteran reported that he had breathing problems and that his chest muscles spasm.  The Veteran was diagnosed with COPD, relatively asymptomatic, with pulmonary function tests showing moderate restrictive disease.  In addition, the Veteran was not diagnosed with any fatigue condition.

In a treatment note dated in August 1995 the Veteran was diagnosed with muscular fatigue.

The Veteran was denied entitlement to service connection for COPD because the Veteran's service treatment records did not reveal any complaint, diagnosis, or treatment for this condition.

At the time of the July 2000 RO decision denying entitlement to service connection for facial rash and fatigue, pertinent evidence of record included the Veteran's service treatment records, service personnel records, the reports of VA general medical examinations dated in January 1993 and August 1995, VA treatment records dated through June 2000.

An August 1995 treatment note reflects that the Veteran was diagnosed with muscular fatigue.

In an August 1995 VA C&P examination report the Veteran was noted to have no acute or chronic skin lesions.  The Veteran was not diagnosed with any skin disorders.  In addition, the Veteran was not diagnosed with any fatigue condition.

In an October 1995 treatment note the Veteran was noted to have a rash on his right cheek.  The Veteran reported that he had the rash off and on since service in the Gulf War.  The Veteran was diagnosed with pseudofolliculitis barbae.  In March 1996 the Veteran complained of a continuing rash on the right side of his face.  The Veteran again complained of a facial rash in September 1996.

In October 1997 the Veteran was noted to have a rash on the side of his face.  In March 1999 the Veteran was reported to complain of a facial rash.  The rash was noted at the time to be unresponsive to steroids and E-mycin.  In June 2000 the Veteran was prescribed Accutane and was noted to have desquamation of the left cheek, cystic acne, and pseudofolliculitis barbae.

The Veteran's claim of entitlement to service connection for a facial rash was denied due to no evidence in the Veteran's service treatment records of any complaint, diagnosis, or treatment for any cystic acne.  The Veteran's application to reopen a claim of entitlement to service connection for COPD was denied as no evidence had been received subsequent to the prior final denial that showed that the Veteran had a chronic fatigue disability and that the evidence received was cumulative or duplicative of the evidence already of record.

The September 1997 and July 2000 RO decisions became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 20.1103.  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Where the claim is filed on or after August 29, 2001, under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran filed his application to reopen the claims of entitlement to service connection in September 2002.

The pertinent evidence received since the September 1997 rating decision denying COPD includes a treatment note indicating that the Veteran was diagnosed with COPD dated in October 1997.  A private pulmonary function test report, dated in August 2004, reflects in a handwritten note that the Veteran had significant pulmonary problems were secondary to chemical exposure in the Gulf War; no rationale was provided.  The Veteran was diagnosed with moderate obstruction as well as a low vital capacity possibly from a concomitant restrictive defect.  In April 2005 he was diagnosed with asthma in a private treatment note.  In regard to the Veteran's application to reopen a claim of entitlement service connection for COPD, the Board notes that these newly associated treatment records are new and material because they indicate that the Veteran's COPD may be associated with his active service associate the Veteran's COPD with the Veteran's active service.  As such, the Board finds that new and material evidence has been received to reopen a claim of entitlement to service connection for COPD.

As to his application to reopen a claim of service connection for fatigue, since the prior final denial in July 2000 VA treatment records have been associated with the claims file.  The Board notes that the newly associated treatment records, while new, are not material because they do not relate to fatigue and do not provide any indication that the Veteran had any fatigue in service or that any current fatigue may be related to service.  As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen the finally disallowed claim, the application to reopen a claim of service connection for fatigue is denied.

The pertinent evidence received subsequent to the July 2000 rating decision denying facial rash includes multiple articles about Accutane and complaints of a burned area of skin.  In October 2002 the Veteran was diagnosed with tinea cruris and in October 2003 the Veteran was diagnosed with dermatitis.  In February 2006 the Veteran was noted to be dermatologically within normal limits.

Although, the newly associated treatment records are new, they are not material because they do not reveal that the Veteran complained of, was diagnosed with, or treated for any cystic acne while in service.  As such, the Board finds that new and material evidence to reopen a claim of entitlement to service connection for a facial rash has not been received and that the appeal must be denied.  As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen the finally disallowed claim, the claim is not reopened.

III.  Service Connection

Service connection may be granted for any current disability that is the result of a disease contracted in, or an injury sustained while on, active duty service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The criteria for establishing service connection for PTSD are: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which provides that all psychiatric diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304 (2009).

Under 75 Fed. Reg. 39843 (Jul. 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)), if an in-service stressor involves fear of hostile military or terrorist activity, service connection for PTSD may be established if: a VA psychiatrist or psychologist, or contract equivalent, confirms that the claimed stressor is adequate to support a diagnosis of PTSD; the claimed stressor is consistent with the places and circumstances of the Veteran's service; and the Veteran's symptoms are related to the claimed stressor.  75 Fed. Reg. 39843 (Jul. 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)).

If, however, a Veteran's stressor is unrelated to fear of hostile military or terrorist activity, then his lay testimony, in and of itself, is insufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain credible supporting information from an independent source, such as service records, that corroborates his testimony or statements.  Cohen v. Brown, 10 Vet. App. 128, 146-47 (1997); Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996); see also Sizemore v. Principi, 18 Vet. App. 264, 270 (2004) (a Veteran's lay testimony alone is insufficient proof of a noncombat stressor).  The available sources for corroboration of a claimed stressor are not directly limited to service records and may also include sources of evidence such as competent lay statements from third-party individuals.  See Cohen, 10 Vet. App. at 143.  Credible supporting evidence of the actual occurrence of an in-service stressor does not require "that there be corroboration of every detail including the appellant's personal participation in the identifying process."  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).

The Veteran seeks entitlement to service connection for PTSD.  The Veteran contends that his PTSD is due to exposure to SCUD missile attacks in January 1991 while stationed in Saudi Arabia.  The Veteran further reported, in a statement dated in September 1996 that when he was transported to Saudi Arabia the aircraft landed short of the runway and one of the wings was broken off.

As noted above, the Veteran's service personnel records reveal that the Veteran was stationed in Saudi Arabia from October 1990 to June 1991.  In a treatment note dated in June 1995 the Veteran was reported to be suffering from PTSD symptoms, depression, or sleep/dream disturbance.  In a treatment note dated in July 1995 the Veteran was reported to be diagnosed with PTSD.  In a treatment note dated in August 1995 the Veteran as noted to have a history of psychiatric disorders.  In an August 1995 VA C&P examination report, the Veteran reported seeing dead Iraqis, to have intrusive thoughts daily, nightmares nightly, and flashbacks several times a week.  He indicated that he lost interest in things when he came back from Saudi Arabia.  The Veteran was diagnosed with PTSD, dysthymic disorder, narcolepsy, and stuttering; however, no opinion was rendered regarding the etiology of the Veteran's condition.

In November 1996 the Veteran was noted to suffer from depression and sleep disturbance.  In a private treatment note, dated in March 1999, the Veteran was note to have an anxiety disorder related to the stress from Desert Storm.  However, the opinion was not accompanied by any rationale.  In a VA treatment note, dated in March 1999, the Veteran was diagnosed with depression and rule out PTSD.  In December 1999 a Social Worker diagnosed the Veteran with adjustment disorder and assigned a Global Assessment of Functioning (GAF) score of 60.  In July 2001 the Veteran was diagnosed with PTSD.  In February 2001 the Veteran was diagnosed with adjustment disorder and depression with a GAF score of 55.  In May 2001 the Veteran was diagnosed with adjustment disorder with depressive features.  In June 2001 the Veteran was diagnosed with anxiety and rule out PTSD.  In July 2001 the Veteran was diagnosed with chronic PTSD.  In April 2002 the Veteran was diagnosed with narcolepsy, PTSD, and depression.  In August 2002 the Veteran was diagnosed with PTSD and narcolepsy, provisional, and assigned a GAF score of 55.  Subsequently, the Veteran was diagnosed with chronic PTSD.

In a private psychiatric report dated in February 2003 the Veteran was noted to be diagnosed with PTSD, major depressive disorder, and dementia.  Although the Veteran reported that he had sleep disturbance, anxiety, depression, intrusive memories of the Gulf War, psychic numbing and autonomic arousal, the examiner did not render an opinion regarding the etiology of the Veteran's PTSD.  In a private psychiatric report dated in March 2003 the Veteran was diagnosed with PTSD, major depressive disorder, and dementia.  In a private psychiatric examination report dated in April 2003 the Veteran was diagnosed with PTSD and dysthymic disorder.  The examiner stated that by history the Veteran's PTSD was related to the Veteran's Gulf War service.

In October 2003 the Veteran was diagnosed with a history of PTSD.  Subsequently, he was diagnosed with PTSD by history and assigned GAF scores of 50 and 55.

In a private examination report, dated in April 2004, the Veteran was diagnosed with PTSD.  In a private evaluation dated in January 2006 the Veteran was diagnosed with PTSD major depressive disorder, and dementia.  In February 2006 the Veteran was diagnosed with PTSD and dysthymic disorder and was assigned a GAF score of 50.  The Veteran reported that he thought about SCUD missile attacks and roadside bombs.  In October 2006 the Veteran was diagnosed with PTSD and dysthymic disorder and was assigned a GAF score of 50.

In December 2006 the Veteran was diagnosed with cannabis abuse, primary.  In January 2007 the Veteran was diagnosed with PTSD, depression, and cannabis abuse.  In private treatment notes dated in October 2007, May 2008, August 2008, September 2008, October 2008, and November 2008 the Veteran was diagnosed with PTSD.  In private treatment notes dated in March 2008 and July 2008 the Veteran was diagnosed with PTSD and depression.  In a private treatment note dated in October 2008 the Veteran was diagnosed with schizophrenia.  In May 2009 the Veteran was diagnosed with PTSD, dysthymic disorder, and cannabis dependence, and was assigned a GAF score of 50.

The Board notes that in a VA request to schedule an examination, dated in July 2007, the Veteran's exposure to SCUD missile attacks had been verified.

The Board finds that entitlement to service connection for PTSD is warranted.  The Veteran's service personnel records reveal that the Veteran was stationed in Saudi Arabia during the Gulf War.  The Veteran's post service treatment records reveal that the Veteran is diagnosed with PTSD.  In March 2003 a private evaluator rendered the opinion that the Veteran's PTSD was related to the Veteran's Gulf War service.  In a statement, dated in July 2007, it was noted that the Veteran's exposure to SCUD missile attacks had been verified.  As such, there is evidence that the Veteran's current PTSD is related to his service in the Gulf War and entitlement to service connection for PTSD is granted.


ORDER

Service connection for PTSD is granted.

As new and material evidence has been received to reopen the claim of service connection for COPD, the appeal to this extent is allowed.

As new and material evidence has not been received to reopen a claim of entitlement to service connection for a chronic disability manifested by fatigue, to include as a qualifying chronic disability under 38 C.F.R. § 3.317, the appeal is denied.

As new and material evidence has not been received to reopen a claim of entitlement to service connection for a chronic disability manifested by a facial rash, to include as a qualifying chronic disability under 38 C.F.R. § 3.317, the appeal is denied.

As new and material evidence has been received to reopen the claim of service connection for COPD, the appeal to this extent is allowed.

REMAND

The Veteran seeks entitlement to service connection for COPD.  As discussed above, a private pulmonary function test report, dated in August 2004, reflects that in a handwritten note the examiner believed that the Veteran's significant pulmonary problems were secondary to chemical exposure in the Gulf War.  No rationale was provided.  The Veteran was diagnosed with moderate obstruction as well as a low vital capacity possibly from a concomitant restrictive defect.  In April 2005 the he was diagnosed with asthma in a private treatment note.

In light of the state of the record, the Board finds that he should be afforded a VA examination to determine whether his COPD is related to or had its onset in service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Since the claims file is being returned it should be updated to include VA treatment records compiled since September 2009.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain VA medical records pertaining to the Veteran that are dated since September 2009.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2.  Then arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset and etiology of any COPD found to be present.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail.  The examiner should comment on the Veteran's report regarding the onset and continuity of symptomatology and on the statement on the August 2004 pulmonary function test report, and opine as to whether it is at least as likely as not that any respiratory disability found to be present, to specifically include COPD, is related to or had its onset during service, and particularly, to his reported exposure to chemicals while serving in South West Asia during the Gulf War.  The examiner should also state whether it is at least as likely as not that the Veteran has respiratory symptoms that cannot be attributed to a known clinical diagnosis.  The rationale for all opinions expressed should be provided in a legible report.  

3.  Then readjudicate the appeal.  If the benefit sought on appeal is not granted, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


